Title: General Orders, 30 January 1781
From: Washington, George
To: 


                        

                            Head Quarters New Windsor Tuesday January 30th 1781
                            Parole
                            Countersigns
                        
                        The General returns his thanks to Major General Howe for the judicious measures he pursued and to the
                            officers and men under his command for the good conduct and alacrity with which they executed his orders for suppressing
                            the late Mutiny in apart of the New Jersey line—It gave him inexpressible pain to have been obliged to employ their arms
                            upon such an occasion and convinced that they themselves felt all the Reluctance which former Affection to fellow Soldiers
                            could inspire—He considers the patience with which they endured the fatigues of the march through rough and mountainous
                            roads rendered almost impassable by the depth of the Snow and the cheerfulness with which they performed every other part
                            of their duty as the strongest proof of their Fidelity, attachment to the service, sense of subordination and abhorrence
                            of the principles which actuated the Mutineers in so daring and atrocious a departure from what they owed to their
                            Country, to their Officers to their Oaths and to themselves.
                        The General is deeply sensible of the sufferings of the army. He leaves no expedient unessayed to relieve
                            them, and he is persuaded Congress and the several states are doing every thing in their power for the same purpose—But
                            while we look to the public for the fullfilment of its engagements we should do it with proper allowance for the
                            embarrassments of public affairs—We began a Contest for Liberty and Independence ill provided with the means for
                            war—relying on our own Patriotism to supply the deficiency—We expected to encounter many wants and distresses and We should
                            neither shrink from them when they happen nor fly in the face of Law and Government to procure redress—There is no doubt
                            the public will in the event do ample justice to men fighting and suffering in its defence—But it is our duty to bear
                            present Evils with Fortitude looking forward to the period when our Country will have it more in its power to reward our
                            services.
                        History is full of Examples of armies suffering with patience extremities of distress which exceed those we
                            have suffered—and this in the cause of ambition and conquest not in that of the rights of humanity—of their country—of
                            their families of themselves—shall we who aspire to the distinction of a patriot army—who are contending for every thing
                            precious in society against everything hateful and degrading in slavery—shall We who call ourselves citizens discover less
                            Constancy and Military virtue than the mercenary instruments of ambition? Those who in the present instance have stained
                            the honor of the American soldiery and sullied the reputation of patient Virtues for which they have been so long eminent
                            can only atone for their pusillanimous defection by a life devoted to a Zealous and examplary discharge of their duty.
                            Persuaded that the greater part were influenced by the pernicious advice of a few who probably have been paid by the enemy
                            to betray their Associates; The General is happy in the lenity shewn in the execution of only two of the most guilty after
                            compelling the whole to an unconditional surrender—and he flatters himself no similar instance will hereafter disgrace our
                            military History—It can only bring ruin in those who are mad enough to make the attempt; for lenity on any future occasion
                            would be criminal and inadmissible.
                        The General at the same time presents his thanks to Major General Parsons for the prudent and Military
                            dispositions he made and to Lieutenant Colonel Hull and the officers and Men under his command for the good conduct
                            address and Coverage with which they executed the enterprise against a Corps of the enemy in West Chester, having
                            destroyed their Barracks and a large quantity of Forage, burnt a bridge across Haerlam under the protection of one of
                            their redoubts—brought off fifty two prisoners and a number of Horses and Cattle with inconsiderable Loss except in the
                            death of Ensign Thompson of the 6th Massachusetts regiment an active and enterprizing officer.
                        The General also thanks Colonel Hazen and his party for their Conduct and bravery in covering Lieutenant
                            Colonel Hull’s retreat, and repelling the Enemy and Colonel Scammell and Sherman and in general all the Officers and men
                            of General Parsons command for their good Conduct in supporting the advanced Corps.
                    